DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group A Species I (claims 1-5) and Group B Species I (Fig. 1-22) in the reply filed on 9/7/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/7/22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brady et al. (2013/0345739).
Brady discloses the following claimed limitations:
Claim 1: A clot retrieval device (551, 621) for treating ischemic stroke (Fig. 24a and 27, [0001], and [0770]), the device comprising: a first stent (553, 623) partially inside a second stent (552, 622) (Fig. 24a and 27), each stent comprising a proximal end and a distal end (Fig. 24a and 27); wherein the first and the second stents are only connected at their proximal and distal ends (Fig. 24a and 27); wherein the clot retrieval device is capable of being delivered to a blood vessel and restoring perfusion to the blood vessel by passing the clot retrieval device by, through, or about a clot in two passes or less and then removing at least a portion of the clot (Abstract, [0001], and [0770]) (note that the device of Brady has the same structure as claimed invention therefore it appears that it could perform the same function); and wherein the portion of the clot removed comprises a clot composition comprising a greater ratio of red blood cells to fibrin ([0001] where the clot removed can have the composition stated) (note that the clot is not positively claimed therefore the clot removed by the device of Brady could have that composition).
It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim 2: Wherein the clot composition comprising a greater ratio of red blood cells to fibrin is indicative of a reduced clot refractoriness ([0001] where the clot removed can have the composition stated) (note that the clot is not positively claimed therefore the clot removed by the device of Brady could have that composition and could be indicative of a reduced clot refractoriness). 
Claim 3: Wherein the device is further configured to achieve at least a 69 % final revascularization rate mTICI >2b after two passes of the clot retrieval device by, through, or about the clot (Abstract, [0001], and [0770]) (note that the device of Brady has the same structure as claimed invention therefore it appears that it could perform the same function).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim 4: Wherein the clot is located in one of the following locations: a carotid artery, a M1 middle cerebral artery, a M2 middle cerebral artery, a basilar artery, and a vertebral artery ([0001]).
Claim 5: Wherein the clot retrieval device is configured to restore perfusion to the blood vessel by passing the clot retrieval device by, through, or about the clot and removing the clot retrieval device to achieve at least 80% final revascularization rate mTICI>2c-3 in the blood vessel after two passes of the clot retrieval device by, through, or about the clot (Abstract, [0001], and [0770]) (note that the device of Brady has the same structure as claimed invention therefore it appears that it could perform the same function).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The cited references appear to teach either alone or in combination the current claimed limitations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771